             Case 2:18-cv-01197-KOB Document 21 Filed 01/16/19 Page 1 of 1                            FILED
                                                                                             2019 Jan-16 AM 10:23
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

EVANSTON INSURANCE COMPANY,                      )
                                                 )
        Plaintiff,                               )
                                                 )
        v.                                       )      Case No. 2:18-CV-01197-KOB
                                                 )
THE BREAK I, INC., D/B/A THE                     )
BREAK RESTAURANT & BILLIARDS,                    )
INC. and AMANDA BEASLEY,                         )
                                                 )
        Defendants.                              )


                         ORDER SETTING BRIEFING SCHEDULE

        This case is before the court on “Plaintiff’s Motion for Judgment on the Pleadings

Against Defendant The Break I, Inc.” (Doc. 17). Defendant The Break I, Inc.’s response to the

motion will be due on or before February 6, 2019. Any reply brief, if necessary, will be due on

or before February 20, 2019.

        All submissions should comply, as much as practicable, with the page limit and similar

requirements found in “Appendix II” available on the court’s website at www.alnd.uscourts.gov

under the court information for Judge Bowdre. Although the court realizes “Appendix II” deals

with summary judgment motion, many of the requirements are applicable to other motions as

well.

        DONE and ORDERED this 16th day of January, 2019.



                                             ____________________________________
                                             KARON OWEN BOWDRE
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                1
